DETAILED ACTION
This Office Action is in response to an application that was filed on 05/04/2021. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Limitation phrases "four-gang assembly" and “one-gang assembly” in claim 3 needs to be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The disclosure is objected to because of minor typographical errors: 
“centeral portion” should be spelled “central portion” in claim 15.

Appropriate correction is required as well as no new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation phrases "four-gang assembly" and "one-gang assembly" in the limitation "wherein the central portion is configured to receive a four-gang assembly and wherein the first perimeter portion and the second perimeter portion are each configured to receive a one-gang assembly", where the limitation phrases are confusing. Applicant's specification and Figures does not provide sufficient explanation or show what gang assembly structurally functions. Specifically, four-gang assembly and two-gang assembly is confusing since gang assembly is not identified by an item number in the Drawings to explain in the specifications. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by cited limitation not expounded or supported in the specification and Figs.
	Claim 19 does not have proper antecedent basis for the limitation phrases “first central opening” and “second central opening”. For examination purpose “first central opening” and “second central opening” will be interpret as “first central aperture” and “second central aperture” to be consistent with claim 18.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead et al. (US 6,395,978 B1 and Whitehead hereinafter).
Regarding claim 1, Whitehead discloses a recessed floor fitting for electrical connections (item 10 of Fig. 3 and 5:22-27 shows and indicates recessed floor fitting 10 {floor box assembly} for electrical connections) comprising: a recessed housing having a base and an outer wall with an open top defining an interior chamber (items 12, 16, 18, 19 of Fig. 3 & item 14 of Figs. 1-1A and 3:37-38 & 4:34-38 & 7:1-50 & 3 shows and indicates recessed housing 12 {floor box housing} having base 14 {bottom wall 14 of floor box housing 12} and outer wall 16 {cylindrical side wall} with open top 18 {circular open end} defining interior chamber 19 {housing interior}); a divider assembly separating the interior chamber into a central portion, a first perimeter portion, and a second perimeter portion (items 130, 134, 134a, 134b of Fig. 3 and 5:22-42 & 6:34-50 & 7:29-34 shows and indicates divider assembly 130 {divider} separating the interior chamber 19 into central portion 134a_134a-other {central portion defined from inwardly facing surface 134a of vertical wall 134 to the other inwardly facing surface 134a of vertical wall 134}, first perimeter portion 134b_16 {outer surface 134b of vertical walls 134 and the inner surface of cylindrical wall 16}, and second perimeter portion 134b-other_16 {the other outer surface 134b of vertical walls 134 and the inner surface of cylindrical wall 16}); and a cover positioned over the open top of the recessed housing, the cover having a first opening to provide communication to the first perimeter portion, a second opening to provide communication with the second perimeter portion, and a third opening to provide communication with the central portion (item 140 of Figs. 3_5-6 & items 141, 141a, 141b of Fig. 5 and 6:1-15 shows and indicates cover 140 {activation ring assembly} positioned over open top 18 of recessed housing 12; where cover 140 has first opening 141b {lateral compartment 141b of ring 141} to provide communication to first perimeter portion 134b_16; and where cover 140 has second opening 141b-other {the other lateral compartment 141b of ring 141} to provide communication with second perimeter portion 134b-other_16; and where cover 140 has third opening 141a {central compartment 141a of ring 141} to provide communication with central portion 134a_134a-other).

Regarding claim 2, Whitehead discloses a recessed floor fitting, wherein the divider assembly isolates the first perimeter portion and the second perimeter portion from the central portion (Fig. 3 and 1:10-14 & 3:61-63 & 5:39-42 indicates where divider assembly 130 formed from PVC structurally and materially functions to isolates first perimeter portion 13b_16 and second perimeter portion 134b-other_16 from central portion 134a_134a-other).

Claims 10, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stout et al. (US 2003/0168231 A1 and Stout hereinafter).
Regarding claim 10, Stout discloses a recessed floor fitting for electrical connections (item 10 of Figs. 1-4 and ¶[0017 & 0019-0021] shows and indicates recessed floor fitting 10 {poke-thru fitting} for electrical connections) comprising: a recessed housing having a base and an outer wall with an open top defining an interior chamber (item 12 of Figs. 2_4 & item 50 of Figs. 1-3 & items 72, 80 of Fig. 3 & item 14 of Fig. 4 and  ¶[0018_0024 & 0026] shows and indicates recessed housing 12 {insert 12 of poke-thru fitting 10} having base 50 {intumescent insert} and outer wall 72 {wall formed by combining legs 72} with open top 80 {central opening} defining interior chamber 14 {upper chamber}); a flange connected to the recessed housing (item 3 of Figs. 1-4 & ¶[0026] shows and indicates flange 3 {trim flange} connected to recessed housing 12); a divider assembly having a first divider and a second divider, the first divider extending between the base and the flange to separate a first perimeter portion and a central portion, and the second divider extending between the base and the flange to separate a second perimeter portion and the central portion (item 20 of Figs. 3-4 & item 36 of Fig. 3 & items 26, 22, 54, 58 of Fig. 4 and ¶[0021-0024 & 0026] shows and indicates divider assembly 20_54 {receptacle barrier 20 and walls forming central passage 54} having first divider 36_72_58 {side wall 36 facing legs 72 and the side wall of the walls forming side passage 58} and second divider 36-other_72_58-other {the other side wall 36 facing legs 72 and the side wall of the walls forming the other side passage 58}, the first divider 36_72-section extending between base 50 and flange 3 to separate the first perimeter portion 26 {side space 26 of the chamber 14} and the central portion 22 {central space 22 of the chamber 14}, and the second divider 36-other_72-section extending between base 50 and flange 3 to separate the second perimeter portion 26-other {the other side space 26 of the chamber 14} and central portion 22); and a cover positioned over the open top of the recessed housing, the cover having a central opening providing access to the central portion separate from the first and second perimeter portions (item 4 of Figs. 3-4 & items 304a, 304b of Fig. 3 and ¶[0030] shows and indicates cover 4 {cover plate} positioned over open top 80 of recessed housing 12; where cover 4 has central opening 304a-aperature_304b-aperature {apertures of power access doors 304a and 304b} providing access to the central portion 22 separate from the first perimeter portion 26 and second perimeter portion 26-other).

Regarding claim 11, Stout discloses a recessed floor fitting, wherein the first divider includes a lower divider and an upper divider (Fig. 4 & ¶[0021-0024 & 0026] shows and indicates where first divider 36_72_58 includes lower divider 58-section and upper divider 36_72-section).

Regarding claim 12, Stout discloses a recessed floor fitting, wherein the central portion is electrically isolated from the first perimeter portion and the second perimeter portion (Fig. 4 & ¶[0021] indicates where central portion 22 is electrically isolated from the first perimeter portion 26 and the second perimeter portion 26-other).

Regarding claim 14, Stout discloses a recessed floor fitting, wherein the base includes a central aperture in communication with the central portion, a first perimeter aperture in communication with the first perimeter portion, and a second perimeter aperture in communication with the second perimeter portion (Fig. 4 and ¶[0021-0024 & 0026] shows where base 50 includes central aperture 54 {central passage 54} in communication with central portion 22, first perimeter aperture 58 {side passage 58} in communication with first perimeter portion 26, and second perimeter aperture 58-other {the other side passage 58} in communication with second perimeter portion 26-other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead, as detailed in the rejection of claim 1 above, in view of Stout.
Regarding claim 4, Whitehead discloses a recessed floor fitting, wherein the cover includes a secondary cover positioned over the third opening (item 180 of Fig. 6 and 8:1-6 shows where cover 140 includes secondary cover 180-center {the center outline cover on outlet cover 180} positioned over third opening 141a). 
However, Whitehead does not disclose wherein a cover releasably positioned over the opening.
Stout discloses wherein a cover releasably positioned over the opening (items 304a, 304b of Fig. 3 & ¶[0030] shows and indicates where cover 304a_304b {power access doors 304a, 304b} is releasably positioned over opening 304a-aperature_304b-aperature {apertures of power access doors 304a and 304b}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a cover releasably positioned over the opening into the structure of Whitehead. One would have been motivated in the recessed floor fitting of Whitehead and have the cover releasably positioned over the opening in order to provide access doors to Whitehead's electrical power receptacles in 8:1-6 and Fig. 6, and associate slidingly movable access doors between closed position (inner) to seal against water infiltration and open position (outer) for functioning use of the receptacles, as indicated by Stout in ¶[0030] and Fig. 3, in the recessed floor fitting of Whitehead.

Regarding claim 4, modified Whitehead discloses a recessed floor fitting, wherein the secondary cover includes a first aperture and a second aperture (Whitehead: Fig. 6 and 8:1-6 shows where cover 140 includes secondary cover 180-center; Stout: Fig. 3 & ¶[0030] shows and indicates where cover section 304a of cover 304a_304b includes first aperture 304a-aperature of 304a-aperature_304b-aperature; and where cover section 304b of cover 304a_304b includes second aperture 304b-aperature of 304a-aperature_304b-aperature).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead, as detailed in the rejection of claim 1 above, in view of Zhibo (CN104727903A and Zhibo hereinafter).
Regarding claim 7, Whitehead discloses a recessed floor fitting, wherein the third opening (Figs. 3_5-6 and 6:1-15 shows and indicates where cover 140 has third opening 141a). 
However, Whitehead does not disclose wherein an intumescent material is positioned.
Zhibo discloses wherein an intumescent material is positioned (¶[0005 & 0009-0010] from Espacenet Translation indicates where the intumescent material of the sealing gasket is positioned by the functionality of the sealing gasket sealing a surface; therefore, Whitehead will have a recessed floor fitting that is positioned at least partially around the third opening by incorporating the sealing gasket material of Zhibo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an intumescent material is positioned into the structure of Whitehead. One would have been motivated in the recessed floor fitting of Whitehead and have the intumescent material be positioned in order to provide a sealing gasket that has uniformity during high temperature flameouts, as indicated by Zhibo in ¶[0005], in the recessed floor fitting of Whitehead.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Stout, as detailed in the rejection of claim 4 above, and in further view of Zhibo.
Regarding claim 8, modified Whitehead discloses a recessed floor fitting, wherein a material is connected to the secondary cover (Whitehead: Fig. 6 and 8:1-6 shows where cover 140 includes secondary cover 180-center; Stout: item 5 of Fig. 3 & ¶[0030-0031] shows and indicates where cover 304a_304b is connected to material 5 {first seal member}). 
However, Whitehead and Stout do not disclose wherein an intumescent material is connected.
Zhibo discloses wherein an intumescent material is connected (¶[0005 & 0009-0010] from Espacenet Translation indicates where an intumescent material of the sealing gasket is connected by the functionality of the sealing gasket to a surface; therefore, modified Whitehead will have a recessed floor fitting that is connected to secondary cover by incorporating the sealing gasket material of Zhibo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an intumescent material is connected into the structure of modified Whitehead. One would have been motivated in the recessed floor fitting of modified Whitehead and have the intumescent material be connected in order to provide a sealing gasket that has uniformity during high temperature flameouts, as indicated by Zhibo in ¶[0005], in the recessed floor fitting of modified Whitehead.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Riedy et al. (US 6,450,353 B1 and Riedy hereinafter) in view of Whitehead.
Regarding claim 15, Riedy discloses a recessed floor fitting for electrical connections (Fig. 1 and 1:52-62 shows and indicates the recessed floor fitting of Fig. 1 for electrical connections) comprising: a recessed housing having a base and an outer wall with an open top defining an interior chamber (items 10, 14, 16 of Fig. 1 and 1:52-62 & 2:1-3 shows and indicates recessed housing 14_10 {cover assembly 10 assembled and installed in the cylindrical floor box 14} having base 14-bottom {bottom of cylindrical floor box 14} and outer wall 14-wall {outer wall of cylindrical floor box 14} with open top 16 {open upper end portion 16 of the cylindrical floor box 14} defining interior chamber 14-chamber {chamber that is defined by cylindrical floor box 14}); the interior chamber into a central portion and perimeter portions (item 90 of Figs. 1_4 & item 30 of Figs. 1_3 and 1:63-67 & 2:1-12 & 2:53-63 shows and indicates the interior chamber 14 is into central portion 90 {opening 90 defining the central portion of cylindrical floor box 14} and perimeter portions 14_30-perimeter {rocker ring 30 that is installed in the floor box 14 defining the perimeter portions}); a flange connected to the housing, the flange having an outer edge and a recessed rim extending around an upper opening (items 72, 70, 102 of Figs. 1_5 & items 50, 112 of Fig. 1 & item 112 of Fig. 5 and 2:42-45 & 3:1-15 & 3:35-42 shows and indicates flange 72 connected to housing 14_10 {through alignment pins 50 of rocket ring 30 corresponding to slots 112 of cylindrical wall 70}; where flange 72 has outer edge 72-edge and recessed rim 70 {cylindrical wall} extending around an upper opening 102 {upper section}); a primary cover releasably secured to the flange, the primary cover including a central opening (item 60 of Figs. 1_4-5 and 2:32-45 & 3:1-15 shows and indicates primary cover 60 {first part of cover structure that is the floor plate} releasably secured to flange 72; where primary cover 60 includes central opening 30 {central opening defined by rocket ring 30}); and a secondary cover releasably secured to the primary cover over the central opening, wherein the secondary cover provides access to the central portion but not the perimeter portions (item 62 of Fig. 1 and 2:32-34 & 3:60-65 shows and indicates secondary cover 62 {second part of cover structure that is the second cover part} releasably secured to primary cover 60 over central opening 30; where the secondary cover 62 provides access to central portion 90 but not perimeter portions 14_30-perimeter).
Riedy discloses the claimed invention except a divider assembly separating the interior chamber into a central portion, a first perimeter portion, and a second perimeter portions.
Whitehead discloses a divider assembly separating the interior chamber into a central portion, a first perimeter portion, and a second perimeter portions (items 16, 19, 130, 134, 134a, 134b of Fig. 3 and 5:22-42 & 6:34-50 & 7:18-34 shows and indicates divider assembly 130 {divider} separating the interior chamber 19 {housing interior} into central portion 134a_134a-other {central portion defined from inwardly facing surface 134a of vertical wall 134 to the other inwardly facing surface 134a of vertical wall 134}, first perimeter portion 134b_16 {outer surface 134b of vertical walls 134 and the inner surface of cylindrical wall 16}, and second perimeter portion 134b-other_16 {the other outer surface 134b of vertical walls 134 and the inner surface of cylindrical wall 16}; therefore, the recessed floor fitting of Riedy will have the following limitations by incorporating the divider assembly of Whitehead: divider assembly separating the interior chamber into the central portion, the first perimeter portion, and the second perimeter portions; where the secondary cover provides access to the central portion but not the first or second perimeter portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a divider assembly separating the interior chamber into a central portion, a first perimeter portion, and a second perimeter portions into the structure of Riedy. One would have been motivated in the recessed floor fitting of Riedy and have the divider assembly separate the interior chamber into a central portion, the first perimeter portion, and the second perimeter portions in order to effectively isolate power wires from communication wires by electrically isolating the first and second perimeter portions from the central portion, as indicated by Whitehead in 1:10-14, 3:61-63, and 5:39-42, in the recessed floor fitting of Riedy.

Claims 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riedy in view of Whitehead, as detailed in the rejection of claim 15 above, and in further view of Bonilla et al. (US 2017/0288380 A1 and Bonilla hereinafter).
Regarding claim 18, modified Riedy discloses a recessed floor fitting, wherein the secondary cover includes a first central aperture (Reidy: items 64, 122 of Fig. 1 and 2:32-34 & 3:60-67 shows and indicates secondary cover 62 includes first central aperture 122 {access opening 122 of third cover part 64}). 
However, Reidy and Whitehead do not disclose wherein the cover includes a second central aperture configured to receive a conduit.
Bonilla discloses wherein the cover includes a second central aperture configured to receive a conduit (items 30, 246, 278a, 278b of Figs. 9-10 & ¶[0023 & 0031] shows and indicates where cover 246 {surface plate or second housing} includes both a first central aperture 278a {aperture 278a} and second central aperture 278b {aperture 278b}; and where first central aperture 278a and/or second central aperture 278b are configured to receive conduit 30 {outer member}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cover includes a second central aperture configured to receive a conduit into the structure of modified Riedy. One would have been motivated in the recessed floor fitting of modified Reidy and have the cover includes the second central aperture configured to receive the conduit in order to configure an electrical floor box that can water-tight two electrical cables, as partly indicated by Bonilla in claim 1, in the recessed floor fitting of modified Riedy.
In addition, modified Reidy does not disclose the claimed invention except the secondary cover includes a first central aperture.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cover include the second central aperture configured to receive a conduit (as shown by Bonilla), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 19, modified Riedy discloses a recessed floor fitting, wherein a third plug is positioned in the first central aperture and a fourth plug is positioned in the second central aperture (Reidy: Fig. 1 and 2:32-34 & 3:60-67 shows and indicates third plug 64 {third cover part} is positioned in the first central aperture 122; Bonilla: item 250 of Figs. 9-10 & ¶[0031] shows and indicates where third plug 250 {cover 250} is positioned in the first central aperture 278a and fourth plug 250-other {the other cover 250} is positioned in the second central aperture 278b).

Regarding claim 20, modified Riedy discloses a recessed floor fitting, wherein the third plug and the fourth plug are threadably coupled to the secondary cover (Reidy: Fig. 1 and 3:64-67 indicates third plug 64 are threadably coupled to secondary cover 62; Bonilla: Figs. 9-10 & ¶[0031] shows and indicates where third plug 250 and fourth plug 250-other are threadably coupled to the cover 246).

Allowable Subject Matter
Claims 6, 9, 13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the primary reason for allowance is due to a recessed floor fitting, wherein the cover includes a first set of plugs positioned in the first opening and the second opening, and a second set of plugs positioned in the first aperture and second aperture.
Regarding claim 9, the primary reason for allowance is due to a recessed floor fitting, wherein the first opening and the second opening are configured to receive a threaded conduit.
Regarding claim 13, the primary reason for allowance is due to a recessed floor fitting, wherein the central opening is sized to receive a user's hand.
Regarding claim 16, the primary reason for allowance is due to a recessed floor fitting, wherein the primary cover includes a first perimeter opening and a second perimeter opening configured to receive a conduit.
Regarding claim 17, the primary reason for allowance is due to the dependency on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847